Citation Nr: 0811652	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO. 05-05 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at a Board hearing at the RO in 
February 2007.


FINDINGS OF FACT

1. The veteran did not have combat duty and none of his 
alleged in-service stressors have been corroborated by 
official records or any other supportive evidence.

2. Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise related to the veteran's active duty 
service, nor may it be presumed to be related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2007).

2. Hypertension was not incurred or aggravated during the 
veteran's active duty service, nor may it be presumed to have 
been incurred or aggravated during active duty service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in April 2003, December 2003, and March 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection, increased rating, and effective date claims, as 
well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claim. 

Because not all of the notice was issued prior to issuance of 
the March 2004 rating decision on appeal, the notice was not 
timely; however, the veteran has not been prejudiced from 
this timing error because the denial of the claims in this 
appeal renders moot any question as to the appropriate 
disability rating or effective date to be assigned. See 
Sanders, supra.; Simmons, supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, and 
VA treatment records. The veteran has not been afforded a VA 
examination with respect to his claim; however, the record 
shows no evidence of PTSD or hypertension during the 
veteran's period of active duty service and, as explained in 
more detail below, the veteran's claimed in-service PTSD 
stressors cannot be verified. As such, the Board finds a VA 
examination is not necessary to adjudicate these claims and 
that the record as it stands includes sufficient competent 
evidence to decide these claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d). Certain chronic disabilities, 
such as hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

There is post-service medical evidence of PTSD dated in 
recent years. In order to establish service connection for 
PTSD, however, the diagnosis must be based upon participation 
in combat with the enemy, POW experiences, or a verified in-
service stressor.

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality. Mere service in a combat area or combat zone 
does not in itself lead to the conclusion that an individual 
engaged in combat. VAOPGCPREC 12-99 (October 18, 1999).

The veteran has provided inconsistent descriptions of his 
stressors. In an April 2003 statement, the veteran said his 
stressors were seeing bodies of fellow soldiers and the enemy 
and seeing hospital patients in pain. 

In a second April 2003 statement, the veteran claimed his in-
service stressors were being shelled his first night in 
Vietnam at Cam Rahn Bay; being on guard duty and seeing 
troops get hit by mortar rounds and having to put them in 
body bags; grave registration duty; and treating and dealing 
with casualties. 

VA treatment records from May 2004 show that the veteran 
reported his in-service stressors as being stationed close to 
enemy lines; receiving small arms fire, mortar rounds, and 
artillery fire; flying in aircraft over enemy territory; 
assisting with wounded soldiers; assisting with carrying dead 
soldiers to graves registration; being exposed to wounded and 
dead enemy and friendly Vietnamese; and being required to 
"go into the field" to work on equipment. 

In a February 2005 statement, the veteran claimed his in-
service stressors were being shelled his first night in 
Vietnam at Cam Rahn Bay; witnessing the shooting of a fellow 
soldier while on guard duty and then seeing grenades and 
flares that hit surrounding villages and lit homes on fire; 
seeing wounded people in hospitals; having a buddy who was a 
captain be shot down and killed in late winter of 1969 or 
early spring of 1970; and seeing one soldier's scalp separate 
from his skull while diving into a bunker.

In a June 2007 statement, the veteran said his in-service 
stressor was knowing two pilots, R. F. and C. H., who were 
shot down and killed. The veteran claims to have gotten to 
know these individuals when he serviced their planes. 

The veteran's service personnel records show that he was an 
aviation communication equipment repairman during his time in 
Vietnam. These records contain no evidence of awards, medals 
or citations evincing combat duty.  

As the veteran's service personnel records do not suggest 
participation in combat and the record does not show, nor is 
it alleged, that he is a former POW, his alleged in-service 
stressors must be corroborated.

With respect to the stressor of being attacked on the 
veteran's first night in Vietnam at Cam Rahn Bay, service 
department records, specifically the Chronology of U.S.A.F. 
Base Attacks, do not support this allegation. Additionally, 
with respect to the two individuals the veteran claims to 
have known who were shot down and killed, although service 
records show these two individuals were indeed pilots who 
were killed in Vietnam, the service records show that the 
individuals were not stationed with the veteran's unit or in 
the same area as the veteran and there is no evidence which 
would put these two pilots in the same area the veteran was 
in during the veteran's time in Vietnam. As such, there is no 
objective evidence of record showing that the veteran had any 
sort of relationship with these two individuals who were 
stationed in a different part of Vietnam. The Board finds it 
interesting that the veteran failed to mention the death of 
these two individuals in his multiple stressor statements in 
April and May 2004. In short, neither of these stressors has 
been corroborated by any objective evidence of record.

In spite of a specific request from the RO in March 2005, the 
veteran provided no specific dates, names or locations for 
the remainder of his alleged stressors. Additionally, the 
veteran has also not submitted any statements from witnesses 
or any other corroborating evidence to help verify his 
alleged PTSD stressors. 

In summary, the Board finds that the veteran did not have 
combat duty and that his alleged in-service stressors have 
not been corroborated by official records, buddy statements, 
or any other supportive evidence.  Accordingly, the claim of 
service connection for PTSD must be denied.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304(f).



Hypertension

The veteran's service medical records show no evidence of 
hypertension, nor is there any competent medical evidence of 
hypertension within the one year period following the 
veteran's discharge from active duty service. Finally, there 
is no competent medical evidence relating any current 
hypertension to the veteran's active duty service period. As 
such, service connection for hypertension is not warranted on 
a direct service connection basis or under the presumptive 
provisions of 38 C.F.R. §§ 3.307, 3.309.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.

Service connection for hypertension is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


